UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4193


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRE LAMONTE BALDWIN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:11-cr-00065-F-1)


Submitted:   September 21, 2012           Decided:   October 3, 2012


Before WILKINSON, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.     Thomas   G.   Walker,   United  States    Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Andre      Lamonte       Baldwin       pled     guilty     to          unlawful

possession of firearms and ammunition by a convicted felon, 18

U.S.C.    § 922(g)(1)       (2006),    and     was      sentenced    to    a       term    of

eighty-seven        months’       imprisonment.            Baldwin     appeals            his

sentence, asserting that the district court clearly erred in

applying    the     cross     reference      in    U.S.    Sentencing       Guidelines

Manual § 2K2.1(c)(1) (2011) to USSG § 2D1.1 on the ground that

Baldwin     possessed       the     firearms       in     connection        with       drug

trafficking.      We affirm.

            North Carolina law enforcement officers investigating

suspected drug sales at Baldwin’s residence went to his mobile

home in August 2010.            When they arrived, Baldwin and three other

men emerged from an outbuilding ten to fifteen yards behind his

home.      Baldwin consented to a search of his home, where the

investigators       found   a    loaded   12      gauge   shotgun    and       a    loaded,

stolen handgun.        In the outbuilding, they found a small bag of

marijuana and a box of 20 gauge shotgun shells.                        The men with

Baldwin were interviewed and patted down.                    Benny Locklear, Jr.,

had concealed inside his pants a rubber glove containing 11.7

grams of powder cocaine, 9.1 grams of crack cocaine, and several

prescription pills; he also had a set of digital scales in his

pocket.     Melvin McLauchlin said Baldwin handed the blue glove to

Locklear     just     before       Baldwin     went       outside    to        meet       the

                                          2
investigators.     When Locklear was interviewed, he admitted that

Baldwin gave him the glove and that he believed that the glove

contained drugs.

          Baldwin    voluntarily     told   investigators     that   he   had

someone else buy the shotgun for him because, with prior felony

drug convictions, he could not own firearms.           He said could not

remember how he obtained the handgun.           Baldwin said he needed

firearms to protect his family because he had been robbed and

shot at his home about five years earlier.                 Baldwin admitted

that he had been selling cocaine during the past six months and

had sold crack that morning.         He said he bought one ounce of

cocaine every two weeks, cooked half of it into crack, and sold

both the powder cocaine and crack.          He admitted that the drugs

found in the blue glove obtained from Locklear belonged to him.

Investigators later learned that the shotgun was bought in 2001

and that the handgun had been stolen in July 2005.

          After    Baldwin’s   guilty    plea   to   the   instant   federal

felon-in-possession offense, the probation officer recommended a

base offense level of 30, which was computed by applying the

cross reference from USSG § 2K2.1(c)(1) to USSG § 2D1.1 because

Baldwin possessed the firearms in connection with the offense of

cocaine   distribution.        See   USSG   § 2K2.1    cmt.    n.14(B)(ii).

Baldwin objected, arguing that the cross reference did not apply

because Application Note 14(B)(ii) to § 2K2.1 provides that the

                                     3
cross    reference     applies      “in    the   case        of    a    drug    trafficking

offense in which a firearm is found in close proximity to drugs,

drug-manufacturing materials, or drug paraphernalia.”                                 Baldwin

argued that his firearms were not in “close proximity” to the

drugs.

            At   the   sentencing         hearing,   the          government      presented

evidence about Baldwin’s arrest, as well as the investigation of

the robbery Baldwin experienced in October 2005.                                One of the

suspects apprehended after the robbery cooperated and informed

investigators that the intent of the robbers was to kill Baldwin

because he was a rival drug dealer and that they had robbed him

of crack, powder cocaine, and cash.                 Before overruling Baldwin’s

objection to application of the cross reference, the district

court observed that Baldwin admitted that he had been selling

drugs for the six months leading up to his arrest.                                The court

noted that, “a drug dealer possesses firearms to protect himself

and to protect his drugs and the proceeds of it.”                                The court

imposed a sentence at the low end of the Guidelines range.

            We   review      sentences       under       a    deferential         abuse     of

discretion   standard,       Gall    v.    United    States,            552    U.S.   38,   46

(2007),    which     first    requires          review       of        the    sentence      for

significant procedural error, such as improperly calculating the

Guidelines range.        Id. at 51.         Under USSG § 2K2.1(c)(1)(A),                     a

cross reference to USSG § 2X1.1 and USSG § 2D1.1 is appropriate

                                            4
“[i]f the defendant used or possessed any firearm or ammunition

in connection with another felony offense,” in this case, a drug

offense.     United States v. Nale, 101 F.3d 1000, 1003 (4th Cir.

1996).     Under Application Note 14(B)(ii), when the other offense

is “a drug trafficking offense in which a firearm is found in

close proximity to drugs, drug-manufacturing materials, or drug

paraphernalia . . . application of subsection[] . . . (c)(1) is

warranted because the presence of the firearm has the potential

of facilitating another . . . offense.”                       The district court’s

determination that the firearm had the potential to facilitate

the other offense is reviewed for clear error.                        United States v.

Jenkins,     566     F.3d    160,     163       (4th     Cir.     2009)       (reviewing

§ 2K2.1(b)(6) enhancement).

            Baldwin argues that the guns and the drugs found in

his home and the outbuilding were not in “close proximity,” and

that,    therefore,    the    government        failed    to     establish      that    he

possessed    the     guns    in     connection         with     the    drug    offense.

However, “close proximity” is not defined in the Guidelines or

Application Note 14(B)(ii).           While it is not clear that the ten

to   fifteen       yards    between    Baldwin’s         mobile        home    and     his

outbuilding put too great a distance between the guns and drugs

for the district court to have concluded that they were in close

proximity, the court did not make a distinct finding on this

question.

                                            5
              The court did find, though, that Baldwin admitted that

he was selling drugs when he was arrested and that “a drug

dealer possesses firearm to protect himself and to protect his

drugs   and    the    proceeds      of    it.”     Application    Note       14(A)   to

§ 2K2.1 provides that, in general, “subsection (c)(1) [applies]

if the firearm or ammunition facilitated, or had the potential

of facilitating . . . another offense.”                  When he was arrested,

Baldwin said he needed the firearms for protection because he

had been robbed and shot five years earlier.                     The government’s

second witness at sentencing testified that the robbery occurred

because of Baldwin’s drug activity at the time.                      Consequently,

because Baldwin was still engaged in selling drugs, the district

court’s    conclusion        that   his    firearm     facilitated     or    had     the

potential      to    facilitate      his    drug     offense   was     not     clearly

erroneous.

              We therefore affirm the district court’s judgment.                     We

dispense      with    oral     argument      because    the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            6